          Case 1:21-mj-04050-DHH Document 7 Filed 03/16/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              ) No. 21-mj-4050-DHH
                                               )
JOSHUA LEWIS,                                  )
     Defendant                                 )
                                               )

                    AFFIDAVIT OF OUTSTANDING ARREST WARRANT
                          PURSUANT TO FED.R.CRIM.P. 5(c)(3)

       I, Sean Sullivan, Special Agent, Bureau of Alcohol, Tobacco, Firearms & Explosives

(“ATF”), do hereby make oath before the Honorable David H. Hennessy, United States Magistrate

Judge for the District of Massachusetts, that upon knowledge coming to me in connection with my

official duties and as part of the official records of my office, I am advised that there is presently

outstanding a warrant of arrest for one JOSHUA LEWIS on a criminal complaint issued by the

United States District Court for the Maine on March 15, 2021, charging the defendant with

conspiracy to violate federal firearms laws, in violation of 18 U.S.C. §§ 371, 922(a)(6), and

924(a)(1)(A). I do hereby make oath that this warrant of arrest is outstanding in said District on

the basis of the information set out above. A copy of said warrant is attached.



                                                              ______________________________
                                                              Sean Sullivan
                                                              Special Agent, ATF


Subscribed and sworn to before me via videoconference pursuant to Fed. R. Crim. P. 4.1 this 16th
day of March, 2021.
   3:22 p.m.
                                                              ______________________________
                                                                                        ___
                                                                                         _ __________
                                                              HON. DAVID H. HENNESSY    SSY
                                                                                        SS  Y
                                                              United States Magistrate Judge
                                                                                        uddge
                                                                                           g
                            Case 1:21-mj-04050-DHH Document 7 Filed 03/16/21 Page 2 of 2
AO 442 (Rev. 01/09) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                              District of Maine

                      United States of America                       )
                                 v.                                  )
JOSHUA LEWIS                                                         )        Case No. 1:21-mj-00062-JCN
                                                                     )
                             Defendant                               )

                                                       ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Joshua Lewis                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment               u Superseding Indictment         u Information         u Superseding Information            ✔ Complaint
                                                                                                                       u
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

  Conspiracy to violate federal firearms laws. 18 U.S.C. §§ 371, 922(a)(6) and 924(a)(1)(A).




                                     1:03 pm, Mar 15 2021




                                                                   Return

          This warrant was received on (date)                            , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
